Name: Commission Decision of 6 May 1971 authorizing member States to approve, for marketing purposes, reproductive material of pseudotsuga Menziesii (mirb.) Franco, of Picea Sitchensis trautv. and mey. and of pinus strogus L. satisfying less stringent requirements
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1971-05-19

 Avis juridique important|31971D0197DÃ ©cision de la Commission, du 6 mai 1971, autorisant les Ã tats membres Ã admettre Ã la commercialisation de reproduction de pseudotsuga menziesii (mirb.) franco, de picea sitchensis trautv. et mey. et de pinus strogus L. soumis Ã des exigences rÃ ©duites Journal officiel n ° L 111 du 19/05/1971 p. 0014 - 0015++++ ( 1 ) JO N 125 DU 11 . 7 . 1966 , P . 2326/66 . ( 2 ) JO N L 48 DU 26 . 2 . 1969 , P . 12 . ( 3 ) JO N L 131 DU 16 . 6 . 1970 , P . 15 . ( 4 ) JO N L 6 DU 8 . 1 . 1971 , P . 33 . ( 5 ) JO N L 138 DU 25 . 6 . 1970 , P . 16 . ( 6 ) JO N L 249 DU 17 . 11 . 1970 , P . 31 . ( 7 ) JO N L 138 DU 25 . 6 . 1970 , P . 18 . ( 8 ) JO N L 6 DU 8 . 1 . 1971 , P . 31 . ( 9 ) JO N L 138 DU 25 . 6 . 1970 , P . 19 . ( 10 ) JO N L 249 DU 17 . 11 . 1970 , P . 30 . ( 11 ) JO N L 138 DU 25 . 6 . 1970 , P . 20 . ( 12 ) JO N L 6 DU 8 . 1 . 1971 , P . 32 . ( 13 ) JO N L 131 DU 16 . 6 . 1970 , P . 17 . ( 14 ) JO N L 249 DU 17 . 11 . 1970 , P . 29 . DECISION DE LA COMMISSION DU 6 MAI 1971 AUTORISANT LES ETATS MEMBRES A ADMETTRE A LA COMMERCIALISATION DES MATERIELS DE REPRODUCTION DE PSEUDOTSUGA MENZIESII ( MIRB . ) FRANCO , DE PICEA SITCHENSIS TRAUTV . ET MEY . ET DE PINUS STROBUS L . SOUMIS A DES EXIGENCES REDUITES ( 71/197/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LA DIRECTIVE DU CONSEIL , DU 14 JUIN 1966 , CONCERNANT LA COMMERCIALISATION DES MATERIELS FORESTIERS DE REPRODUCTION ( 1 ) , MODIFIEE PAR LA DIRECTIVE DU 18 FEVRIER 1969 ( 2 ) , ET NOTAMMENT SON ARTICLE 15 PARAGRAPHE 1 , VU LES DEMANDES PRESENTEES PAR LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FEDERALE D'ALLEMAGNE , LA REPUBLIQUE FRANCAISE , LA REPUBLIQUE ITALIENNE , LE GRAND-DUCHE DE LUXEMBOURG ET LE ROYAUME DES PAYS-BAS , CONSIDERANT QUE , PAR DECISIONS DE LA COMMISSION DU 3 JUIN 1970 , LE ROYAUME DE BELGIQUE , LA REPUBLIQUE FEDERALE D'ALLEMAGNE , LA REPUBLIQUE FRANCAISE , LA REPUBLIQUE ITALIENNE , LE GRAND-DUCHE DE LUXEMBOURG ET LE ROYAUME DES PAYS-BAS ONT ETE AUTORISES A ADMETTRE A LA COMMERCIALISATION SUR LEUR TERRITOIRE , JUSQU'AU 31 DECEMBRE 1979 , UNE CERTAINE QUANTITE DE SEMENCES DE PSEUDOTSUGA MENZIESII , PICEA SITCHENSIS ET PINUS STROBUS RECOLTEES EN AMERIQUE DU NORD ET SOUMISES A DES EXIGENCES REDUITES AINSI QUE , SANS LIMITATION DE DUREE , LES PLANTS ISSUS DE CES SEMENCES ; CONSIDERANT QUE LES AUTORISATIONS SUSMENTIONNEES CONCERNANT TOUS LES ETATS MEMBRES ET , DANS UNE LARGE MESURE , DES SEMENCES DES MEMES ESPECES ; QU'IL CONVIENT , DES LORS , D'AUTORISER CHAQUE ETAT MEMBRE A ADMETTRE , EN OUTRE , A LA COMMERCIALISATION SUR SON TERRITOIRE LES SEMENCES SOUMISES A DES EXIGENCES REDUITES , AINSI QUE LES PLANTS QUI EN SONT ISSUS , AYANT FAIT L'OBJET D'UNE AUTORISATION DE COMMERCIALISATION DANS LES AUTRES ETATS MEMBRES EN VERTU DES DECISIONS PRECITEES ; QU'UNE TELLE MESURE EST DE NATURE A PERMETTRE LES ECHANGES INTRACOMMUNAUTAIRES DES MATERIELS DE REPRODUCTION CONCERNES ET A SATISFAIRE PLUS EXACTEMENT LES BESOINS RESPECTIFS DE CHAQUE ETAT MEMBRE ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE PERMANENT DES SEMENCES ET PLANTS AGRICOLES , HORTICOLES ET FORESTIERS , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . CHAQUE ETAT MEMBRE EST AUTORISE A ADMETTRE A LA COMMERCIALISATION SUR SON TERRITOIRE DES SEMENCES DE PSEUDOTSUGA MENZIESII , DE PICEA SITCHENSIS ET DE PINUS STROBUS QUI ONT ETE ADMISES A LA COMMERCIALISATION DANS UN AUTRE ETAT MEMBRE EN VERTU DES DECISIONS DE LA COMMISSION ENUMEREES CI-DESSOUS : _ DECISION DU 3 JUIN 1970 ( 3 ) , MODIFIEE PAR LA DECISION DU 7 DECEMBRE 1970 ( 4 ) , AUTORISANT LE ROYAUME DE BELGIQUE A ADMETTRE A LA COMMERCIALISATION DES SEMENCES DE PSEUDOTSUGA MENZIESII ( MIRB . ) FRANCO ET DE PICEA SITCHENSIS TRAUTV . ET MEY . , SOUMISES A DES EXIGENCES REDUITES ; _ DECISION DU 3 JUIN 1970 ( 5 ) , MODIFIEE PAR LA DECISION DU 5 NOVEMBRE 1970 ( 6 ) , AUTORISANT LA REPUBLIQUE FEDERALE D'ALLEMAGNE A ADMETTRE A LA COMMERCIALISATION DES SEMENCES DE PSEUDOTSUGA MENZIESII ( MIRB . ) FRANCO , DE PICEA SITCHENSIS TRAUTV . ET MEY . ET DE PINUS STROBUS L . , SOUMISES A DES EXIGENCES REDUITES ; _ DECISION DU 3 JUIN 1970 ( 7 ) , MODIFIEE PAR LA DECISION DU 7 DECEMBRE 1970 ( 8 ) , AUTORISANT LA REPUBLIQUE FRANCAISE A ADMETTRE A LA COMMERCIALISATION DES SEMENCES DE PSEUDOTSUGA MENZIESII ( MIRB . ) FRANCO ET DE PICEA SITCHENSIS TRAUTV . ET MEY . , SOUMISES A DES EXIGENCES REDUITES ; _ DECISION DU 3 JUIN 1970 ( 9 ) , MODIFIEE PAR LA DECISION DU 5 NOVEMBRE 1970 ( 10 ) , AUTORISANT LA REPUBLIQUE ITALIENNE A ADMETTRE A LA COMMERCIALISATION DES SEMENCES DE PSEUDOTSUGA MENZIESII ( MIRB . ) FRANCO , SOUMISES A DES EXIGENCES REDUITES ; _ DECISION DU 3 JUIN 1970 ( 11 ) , MODIFIEE PAR LA DECISION DU 7 DECEMBRE 1970 ( 12 ) , AUTORISANT LE GRAND-DUCHE DE LUXEMBOURG A ADMETTRE A LA COMMERCIALISATION DES SEMENCES DE PSEUDOTSUGA MENZIESII ( MIRB . ) FRANCO ET DE PICEA SITCHENSIS TRAUTV . ET MEY . , SOUMISES A DES EXIGENCES REDUITES ; _ DECISION DU 3 JUIN 1970 ( 13 ) , MODIFIEE PAR LA DECISION DU 5 NOVEMBRE 1970 ( 14 ) , AUTORISANT LE ROYAUME DES PAYS-BAS A ADMETTRE A LA COMMERCIALISATION DES SEMENCES DE PSEUDOTSUGA MENZIESII ( MIRB . ) FRANCO ET DE PICEA SITCHENSIS TRAUTV . ET MEY . , SOUMISES A DES EXIGENCES REDUITES . 2 . CHAQUE ETAT MEMBRE EST EGALEMENT AUTORISE A ADMETTRE A LA COMMERCIALISATION , SUR SON TERRITOIRE , LES PLANTS ISSUS DES SEMENCES MENTIONNEES CI-DESSUS . ARTICLE 2 L'AUTORISATION PREVUE A L'ARTICLE 1ER PARAGRAPHE 1 EXPIRE LE 31 DECEMBRE 1979 . ARTICLE 3 LES ETATS MEMBRES SONT DESTINATAIRES DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 6 MAI 1971 . PAR LA COMMISSION LE PRESIDENT FRANCO M . MALFATTI